Citation Nr: 0114467	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1992 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement as 
noted above.

The veteran first indicated that she wanted a personal 
hearing in her notice of disagreement (NOD) filed in May 
2000.  However, she indicated on VA Form 9 dated in August 
2000 that she did not want a personal hearing.  The Board 
notes that she signed that form.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's plantar fasciitis with Achilles tendonitis 
is manifested by no more than moderate symptomatology and 
does not rise to moderately severe impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for right foot plantar fasciitis with Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The RO granted service connection for the veteran's plantar 
fasciitis of the right foot in a rating decision dated in 
March 1994 and assigned a 10 percent evaluation effective 
from November 1993.  At that time, the RO considered the 
veteran's service medical records that revealed the veteran 
was first treated for complaints of right heel pain after a 
long march during a drill at technical school.  She was 
treated at the Air Force Base podiatry clinic.  

VA outpatient records extending from 1993 to 1997 reveal 
continuing symptoms of right plantar fasciitis with 
complaints of pain.  Noted in an August 1994 record is that 
the disorder was 90 percent resolved.  Also noted is a 
history of numbness and ongoing pain in the right plantar 
foot since 1991, no improvement through use of several 
modalities, and increased stiffness in the evening and on 
prolonged ambulation.  In a September 1996 record, the 
examiner noted an assessment of myofascial pain syndrome.  
Also noted is paresthesia in the entire right foot.  In a 
November 1996 record, the examiner noted right foot pain with 
possible neurologic etiology and muscle weakness.  In a March 
1997 clinical record, the examiner noted that the right ankle 
was stable, motor strength was 5/5, sensation was decreased.  
The diagnosis was right calcaneal stress fracture with 
positive medial plantar irritation.  

In VA records dated from 1997 to 2000, the examiner noted 
improvement in popliteal tenderness, motor strength intact, 
with improved control in pain.  Range of motion was noted as 
full on extension and mildly reduced laterally.  

VA examination in November 2000 disclosed complaints of pain 
involving the sole of the right foot.  Historically, the 
veteran reported no relief through use of Motrin, injections, 
use of a soft cast, acupuncture, and other modalities.  The 
veteran reported her pain as constant, "all day," 
aggravated by shoe wear and relieved by removal of shoe wear.  
Specifically, the veteran noted her pain was in the distal 
and plantar aspects of the right foot.  She also reported 
that her symptoms were exacerbated by exposure to cold, such 
as air conditioning.  The veteran also stated that she had 
worn night splints in 1997 and 1998, but had no improvement.  
The examiner noted an elicitable, well-defined pattern of 
post-static dyskinesia, which was attributed to dorsal and 
plantar right foot distribution.  The veteran reported pain 
in her tendo Achilles that extended approximately to the 
buttock area.  

On examination, the examiner noted a pes planus foot type 
with minimal preservation of the longitudinal arch with 
standing.  She exhibited normal contour of the tendo Achilles 
without equinus.  The veteran could not, or would not, 
actively plantar flex the right foot, such that the examiner 
could assess plantar flexor strength and function.  But, the 
examiner noted that she was able to toe-stand confirming the 
impression of factitious loss of motor power.  The veteran 
was nonfocally tender to palpation over the course of the 
plantar fascia and over the dorsal aspect of the right foot.  
The veteran's feet were warm with no impairment in 
temperature gradient.  Also, her pedal pulses were intact 
bilaterally, capillary refill was rapid, and light touch 
sensation was intact.  

The examiner reported no impression of vasospastic or 
neuropathic cold injury and there was no focal history to 
suggest further inquiry in spite of the veteran's report of 
increased symptoms when exposed to the cold.  There was 
minimal evidence of pathology to support the veteran's 
complaints of pain and the examiner noted that the veteran's 
failure to plantar flex coupled with her ability to toe-stand 
confirmed the impression of factitious complaints.  The 
examiner further stated that the veteran's exacerbated 
symptoms were atypical for her disorder.  The examiner also 
noted that even in recalcitrant cases, most people could 
correlate some measure of improvement with the sort of 
treatment modalities that the veteran had completed.  Also, 
there was no evidence of equinus or tendo Achilles pathology.  
With respect to plantar fasciitis specifically, the examiner 
noted the veteran's pattern of elicitable post-static 
dyskinesia to be at least somewhat consistent with this 
diagnostic possibility, which might correlate with her 
bilaterally symmetric pes planus foot type.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, is also to be 
considered.  Id.

With regard to rating foot injuries, for moderate 
symptomatology, the disability merits an evaluation of 
10 percent; for moderately severe symptomatology, the 
appropriate evaluation is 20 percent; and for severe 
disability, the evaluation, which is the maximum allowable 
under this diagnostic code, is 30 percent.  38 C.F.R. § 4.71, 
Diagnostic Code 5284 (2000).  

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).  

III. Analysis

This veteran maintains that she is entitled to an increased 
evaluation for her right plantar fasciitis and alleges that 
she has submitted clinical evidence to substantiate her 
claim.  Although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, to warrant an evaluation in excess of 10 
percent for right foot plantar fasciitis, the veteran would 
need to provide clinical data of moderately severe 
symptomatology.  See supra 38 C.F.R. § 4.71, Diagnostic Code 
5284.  In this case, the veteran has not presented such 
evidence.  During the most recent VA evaluation in November 
2000, as noted herein, the examiner noted the veteran's 
reports of continual pain involving the sole of the right 
foot without relief.  Further, the veteran indicated that her 
right foot disability was aggravated by shoe wear and stated 
that the pain radiated to the distal and plantar aspects of 
the right foot.  In spite of treatment, such as splints and 
medication, injections and physical therapy, the veteran 
reported little to no relief.  Also, the veteran indicated 
heightened symptoms on exposure to cold.  

Nonetheless, in spite of the veteran's complaints, the 
examiner noted no pathology associated with cold injury, 
minimal pathology to support the veteran's extensive reports 
of pain, and even indicated a certain level of atypical 
complaints associated with this sort of disability.  
Specifically, the examiner noted that the veteran's 
assertions that upon removal of shoe wear, her symptoms of 
plantar fasciitis subsided and her allegations that every 
modality resulted in no relief, was somewhat atypical.  In 
fact, the examiner stated that even in "recalcitrant 
cases," most individuals experience some measure of relief 
with treatment modalities.  Additionally, there was no 
evidence of tendo-Achilles pathology.  Thus, in light of such 
clinical data, there is no evidence to substantiate more than 
moderate impairment of the right foot.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
these factual circumstances.  

The Board has considered the provisions under 38 C.F.R. 
§§ 4.10, 4.40, 4.45; however, there is no objective evidence 
that the veteran's service-connected plantar fasciitis 
affects normal excursion, strength, speed, coordination, or 
endurance.  Overall, there are no clinical data to support 
functional loss such as absence of bone or muscle, deformity, 
or pain.  

Further, the Board notes that the impact of pain has been 
considered in determining whether the veteran's right foot 
disability warrants an increased rating.  See Spurgeon v. 
Brown, 10 Vet. App. at 194, 196.  Nonetheless, in spite of 
the veteran's complaints of pain, the extent of impairment 
associated with the veteran's right foot does not rise to the 
level required for a rating greater than 10 percent.

Therefore, in view of the foregoing, in particular the most 
recent examination findings, the Board concludes that the 
symptomatology associated with the veteran's disability 
supports no more than an evaluation of 10 percent.  38 C.F.R. 
§ 4.71, Diagnostic Code 5284.  Thus, the veteran's claim for 
an increased rating is denied. 



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis with Achilles tendonitis is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

